  Case 18-23105         Doc 24       Filed 08/07/19 Entered 08/07/19 13:24:57     Desc Main
                                       Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )     Case No.: 18-23105
                         Michael T Grant       )
                                               )     Chapter 13
                                               )
                                 Debtor(s).    )     Judge Donald R Cassling



                                 AMENDED NOTICE OF MOTION

To:      Michael T Grant, 225 Payson St. Hoffman Estates, IL 60169 via US Mail
         Tom Vaughn, Chapter 13 Trustee notice via ECF delivery system
         The United States Trustee notice via ECF delivery system
         Heavner, Scott, Beyers & Mihlar, LLC, Heather M Giannino for JP Morgan Chase
         111 East Main Street, Suite 200, Decatur, IL 62523 via US Mail
         U.S. Bank Home Mortgage, a division of U.S. Bank National Association, 4801
         Frederica Street, Owensboro, Kentucky 42301 via US Mail
         See attached service list

      On August 8, 2019 at 9:30 a.m. or soon thereafter as I may be heard, I shall appear before
Bankruptcy Judge Donald R Cassling or any other Bankruptcy Judge presiding at 219 South
Dearborn, Courtroom 619, Chicago, Illinois 60604, and shall present the AMENDED MOTION
TO USE SELL OR LEASE PROPERTY 363(b), at which time you may appear if so desired.

                                                           /s/ David H. Cutler
                                                           David H. Cutler, esq.
                                                           Attorney for Debtor(s)
                                                           Cutler & Associates Ltd.
                                                           4131 Main St.
                                                           Skokie IL 60076
                                                           (847) 673-8600

                                 CERTIFICATE OF SERVICE

The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion was
filed AND sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or
before August 7, 2019.
                                                         /s/ David H. Cutler
                                                         Attorney for Debtor(s)
  Case 18-23105         Doc 24      Filed 08/07/19 Entered 08/07/19 13:24:57          Desc Main
                                      Document     Page 2 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )       Case No.: 18-23105
                           Michael T Grant     )
                                               )       Chapter 13
                                               )
                                 Debtor(s).    )       Judge Donald R Cassling


              AMENDED MOTION TO USE SELL OR LEASE PROPERTY 363(b)
         NOW COMES, the Debtor, Michael T Grant (hereinafter referred to as “DEBTOR”), by

and through his Attorneys, Cutler and Associates, Ltd., and moves this Honorable Court for entry

of an Order Authorizing the Debtor to Use Sell or Lease the Property 363(b), and in support

thereof, respectfully represent as follows:

         1.    On August 16, 2018 the Debtor filed a petition for relief under Chapter 13 of the

               Bankruptcy Code.

         2.    Debtor’s Chapter 13 plan was confirmed by this Honorable court on October 4,

               2018.

         3.    The confirmed plan calls for a monthly payment schedule as follows, $380.00 per

               month for 20 months, $630.00 per month for 4 months and $755.00 per month for

               36 months, with general unsecured creditors receiving 100% of their timely filed or

               allowed claims.

         4.    The Debtor wishes to sell his real property located at 225 Payson St., Hoffman

               Estates, Il 60169.

         5.    The Debtor has entered into a contract for the sale of the Property, for the amount of

               $235,000.00.



                                                   2
  Case 18-23105        Doc 24     Filed 08/07/19 Entered 08/07/19 13:24:57              Desc Main
                                    Document     Page 3 of 3


         6.   Per the real estate contract, the closing for this real estate transaction is set to take

              place on August 15, 2019.

         7.   The Debtor's real estate property is encumbered with a first mortgage to US Bank

              Home Mortgage, the approximate total loan amount is $207,033.08.

         8.   The Debtor’s real estate property is encumbered with a second mortgage to US

              Bank Home Mortgage, the approximate total loan amount is $3,416.54.

         9.   The automatic stay has not yet been lifted from the property.

         WHEREFORE, DEBTOR prays that this Honorable Court enter an order allowing the

Debtor to Use Sell or Lease the Property 363(b) located at, 225 Payson St., Hoffman Estates, Il

60169.


                                                               Respectfully submitted,

                                                               By: /s/ David H. Cutler
                                                               David H. Cutler, esq.
                                                               Attorney for Debtor(s)
                                                               Cutler & Associates Ltd.
                                                               4131 Main St.
                                                               Skokie IL 60076
                                                               (847) 673-8600




                                                   3
